'Case 6:16-cV-01374-RBD-G.]K Document 26 Filed 01/07/19 Page 1 of 3 Page|D 237

`F'\LED

1N THE UNITED sTATEs DISTRICT coURT
FoR THE MIDDLE DISTRICT oF FLoRIDA
oRLANDo DIVIsIoNgg\g ma -7 PH 1609

1' L;Z)GF\"*

  

UNITED sTATEs oF AMERICA . _ ;.§-j;,‘@-\ UF mass

ex rel. JoNATHAN MoNTEs de ocA, " v =”~\~ GR‘D»'*
Plaintiffs,

vs. Case no. 6:16-cv-1374-Or1-37GJK

coNWAY LAKEs Nc, LLC FILED UNDER sEAL

d/ b/ a CONWAY LAKES HEALTH
AND REHABILITATION CENTER;
CLEAR CHOICE HEALTHCARE, LLC;

 

GEOFFREY FRASER;
JEFFREY CLEVELAND and
MATTHEW FILE,
Defendants.
/
ORDER

THIS CAUSE having come before the Court upon the United States’ Notice
of Settlement and Motion to Dismiss for Purposes of Settiement, and having
considered the Notice and Motion, the Court rules as follows:

IT IS ORDERED that

1. The case is dismissed Without prejudice for the purposes of settlement;
this dismissal is subject to the right of any party to move the Court Within one year of
the Court’s order to reopen the case;

2. The Court retains jurisdiction to enforce the settlement agreement
entered into by the parties;

3. As previously ordered, the Relator’s complaint, the United States’

Case 6:16-cV-01374-RBD-G.]K Document 26 Filed 01/07/19 Page 2 of 3 Page|D 238

Notice of Election to lntervene in Part, the Court’s October 3, 2018 order, the United
States Motion for Extension of Time, and the Court’s January 2, 2018 order shall be
unsealed; n

4. The United States’ Notice of Settlement and Motion to Dismiss for
Purposes of Settlement, as Well as this order, shall be unsealed;

5. All other papers or Orders on file in this matter shall remain under seal;

6. The seal shall be lifted on all matters occurring after the date of this
order.

7. The clerk is directed to administratively close the file.

DONE and ORDERED in Chambers in Orlando, FL this g day of

an (/2 2019.

 

/WL%/¢~j/

Roy B. Dalton, Jr.
United States District Judge

. `€ase 6:16-cV-Ol374-RBD-G.]K Document 26 Filed 01/07/19 Page 3 of 3 Page|D 239

cc: Jeremy R. Bloor
Assistant United States Attomey
400 West Washington Street, Suite 3100
Orlando, FL 32801

John Yanchunis

Morgan & Morgan

201 North Franklin Street, 7th Floor
Tarnpa, FL 33602

J ames D. Young

Morgan & Morgan

76 S. Laura Street, Suite 1100
Jacksonville, FL 32202

Breanna L. Peterson

'Trial Attorney

U.S. Department of Justice

Civil Division, Commercial Litigation Branch
P.O. Box 261

Ben Franklin Station

Washington, DC 20044

